



Exhibit 10.9


EXECUTIVE AGREEMENT


This Executive Agreement (the “Agreement”) is made this 1st day of February
2018, by and between Citrix Systems, Inc., a Delaware corporation (the
“Company”), and Andrew Del Matto (the “Executive”).
WHEREAS, the Executive has accepted an offer of employment with the Company to
serve as the Executive Vice President, Chief Financial Officer of the Company
with such employment to commence on February 19, 2018; and
WHEREAS, the Company and the Executive desire to enter into this Agreement,
effective February 19, 2018 (the “Effective Date”), in order to, among other
things, provide for certain severance benefits both upon a termination in
connection with a change in control of the Company and upon a termination in
connection with certain events not involving a change in control of the Company.
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto
agree as follows:
1.Purpose and Term.


(a)Purpose. The Compensation Committee of the Board of Directors of the Company
(the “Board”) has determined that appropriate steps should be taken to provide
the Executive with competitive compensation and benefits arrangements in the
event his or her employment is involuntarily terminated under certain
circumstances. Nothing in this Agreement shall be construed as creating an
express or implied contract of employment; and, except as otherwise agreed in
writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company, any successor to the Company
or any successor of any business of the Company.


(b)Term. The terms of this Agreement shall commence on the Effective Date and
shall continue until and including the third anniversary of the Effective Date
unless earlier terminated as provided herein or extended as described in this
paragraph (the “Initial Term”). The Initial Term shall be renewed automatically
for periods of one year (each, an “Extended Term”) commencing at the third
anniversary of the Effective Date and each subsequent anniversary thereof,
unless written notice of non-renewal is given by either party to the other not
less than 180 days prior to the end of the Initial Term or any Extended Term. As
used herein, “Term” shall include the Initial Term and any Extended Term, but
the Term shall end upon any termination of the Executive’s employment with the
Company as provided herein. Notwithstanding the foregoing, in the event a Change
in Control (as defined in Section 5(b)) occurs during the Initial Term or any
Extended Term, the Term shall be extended until 12 months after the Change in
Control.


2.Severance Benefits Not in Connection with a Change in Control. If, during the
Term, the Executive’s employment is terminated by the Company for any reason
other than for Cause, Disability or death, or if the Executive terminates his or
her employment for Good Reason, subject to the Executive signing a separation
and release agreement in substantially the form attached hereto as Exhibit I
(the “Separation Agreement and Release”), and the Separation Agreement and
Release becoming irrevocable, all within 60 days after the earlier of (i) the
Date of Termination or (ii) the date the Executive is provided with the
Separation Agreement and Release (the “60-day Period”), the Executive shall be
entitled to the following:
(a)The Company shall pay the Executive a severance amount equal to the sum of
(i) the Executive’s then current annual base salary (the “Current Base”) and
(ii) the higher of (A) 90% of the Current Base or (B) the amount of variable
cash compensation (i.e., annual cash bonus) paid to the Executive for the fiscal
year that ended immediately prior to the Date of Termination. Such amount shall
be paid in a lump sum in cash on the next regularly-scheduled payroll date
following the date that the Separation Agreement and Release becomes irrevocable
and in any event during the 60-day Period; provided, however, that if the 60-day
Period begins in one calendar year and ends in a second calendar year and the
lump sum amount would have been payable during the first calendar year based on
the foregoing, the severance amount shall instead be paid on the first
regularly-scheduled payroll date in the second calendar year and no later than
the last day of the 60-day Period.


(b)On the date the Separation Agreement and Release becomes irrevocable, the
Executive shall become vested in that portion of all of his or her then
outstanding unvested equity awards with time-based vesting that would have
become vested within the 12-month period following the Date of Termination, and
notwithstanding the terms of the existing equity award agreements, the
forfeiture of such portion of the equity awards shall be delayed until the end
of the 60-day Period. Shares of the Company’s common stock underlying any such
vested restricted stock units with time-based vesting shall be issued to the
Executive upon the Separation Agreement and Release becoming irrevocable in
accordance with the foregoing (it





--------------------------------------------------------------------------------





being understood that the Executive shall have no rights with respect to such
shares of common stock unless and until they are issued to the Executive).


(c)For a period of 12 months following the Date of Termination or until the
Executive becomes covered under a group health plan of another employer,
whichever is earlier (the “COBRA Coverage Period”), the Company shall provide
the Executive, and his or her eligible dependents, at the Company’s sole
expense, continued medical, dental and vision insurance benefit coverage in
accordance with the provisions of COBRA, provided that the Executive timely
executes all necessary COBRA election documentation and remains eligible for
COBRA coverage. To the extent that such benefit coverage constitutes a taxable
benefit to the Executive, the Executive shall be responsible for such tax
obligation and the Company shall not be required to pay any tax gross-up amount.
COBRA election documentation will be sent to the Executive after the Executive’s
Date of Termination. After the Executive’s COBRA Coverage Period, if the
Executive wishes to continue such COBRA coverage and is eligible therefor, the
Executive will be required to pay all requisite premiums for such continued
coverage.


(d)The Company shall provide executive-level outplacement assistance to the
Executive for a period of 12 months following the Date of Termination.


For the avoidance of doubt, if the business of the Company as to which the
Executive’s employment then relates is sold or spun off and the Executive
continues employment with the successor entity or one of its affiliates, the
Executive shall not be deemed to incur a termination of employment, or be
entitled to any benefits, under this Section 2 solely as a result of such sale
or spin-off (it being understood that if such transaction constitutes a Change
in Control, then the Executive shall be eligible to receive severance payments
and benefits under and in accordance with the terms and conditions of Section 3
below).
Notwithstanding the foregoing, if the Executive becomes eligible to receive
severance payments and benefits under Section 3 below (the Change in Control
Severance Benefits), the Executive shall not be eligible to receive severance
payments or benefits under Section 2 of this Agreement.  
(e)    Notwithstanding anything in the foregoing to the contrary, the Company
may modify the Separation Agreement and Release (i) to substitute a
consideration period of forty-five (45) days for the consideration period in
Section 6 of the Separation Agreement and Release; (ii) make changes that the
Company determines to be necessary or appropriate based on changes in applicable
law; or (iii) to make non-material revisions.
3.    Change in Control Severance Benefits. The provisions of this Section 3 are
intended to assure and encourage in advance the Executive’s continued attention
and dedication to his or her assigned duties and his or her objectivity during
the pendency and after the occurrence of a Change in Control. These provisions
shall apply in lieu of, and expressly supersede, the provisions of Section 2
regarding severance pay and benefits upon a termination of employment, if such
termination of employment occurs within 12 months after the occurrence of the
first event constituting a Change in Control. These provisions shall terminate
and be of no further force or effect beginning 12 months after the occurrence of
a Change in Control (provided that any obligation to satisfy payment obligations
thereafter shall remain in effect until all such payments are made). For the
avoidance of doubt, following the termination of these provisions following a
Change in Control, the provisions of Section 2 regarding severance pay and
benefits upon termination of employment shall continue and remain in force for
the Term of the Agreement as defined in Section 1(b)).


(a)Treatment of Equity Awards with Performance-Based Vesting. Upon a Change in
Control during the Term, any equity award with performance-based vesting held by
the Executive shall be deemed earned based on, and to the extent of, the actual
achievement of the applicable performance metric as of the Change in Control,
but the shares deemed earned shall remain subject to time-based cliff vesting at
the end of the remaining performance measurement period.


(b)Change in Control Benefits. If, during the Term, upon or within 12 months
after a Change in Control, the Executive’s employment is terminated by the
Company for any reason other than for Cause, Disability or death, or if the
Executive terminates his or her employment for Good Reason (each a “Terminating
Event”), then, subject to the signing of the Separation Agreement and Release by
the Executive and the Separation Agreement and Release becoming irrevocable, all
within 60 days after the Date of Termination:


(i)the Company shall pay the Executive a lump sum in cash in an amount equal to
150% of the sum of (A) the Executive’s annual base salary in effect on the date
of the Terminating Event (or the Executive’s annual base salary in effect
immediately prior to the Change in Control, if higher) plus (B) the Executive’s
Target Variable Cash Compensation;







--------------------------------------------------------------------------------





(ii)all equity awards held by the Executive shall immediately accelerate and
become fully vested, exercisable (if applicable) and nonforfeitable;


(iii)for a period of 18 months following the Date of Termination or until the
Executive becomes covered under a group health plan of another employer,
whichever is earlier (the “COBRA Coverage Period”), the Company shall provide
the Executive, and his or her eligible dependents, at the Company’s sole
expense, continued medical, dental and vision insurance benefit coverage in
accordance with the provisions of COBRA, provided that the Executive timely
executes all necessary COBRA election documentation and remains eligible for
COBRA coverage. To the extent that such benefit coverage constitutes a taxable
benefit to the Executive, the Executive shall be responsible for such tax
obligation and the Company shall not be required to pay any tax gross-up amount.
COBRA election documentation will be sent to the Executive after the Executive’s
Date of Termination. After the Executive’s COBRA Coverage Period, if the
Executive wishes to continue such COBRA coverage and is eligible therefor, the
Executive will be required to pay all requisite premiums for such continued
coverage;


(iv)the Company shall provide executive-level outplacement assistance to the
Executive for a period of 18 months following the Date of Termination; and


(v)the amount payable under this Section 3(b)(i) shall be paid within 60 days
after the Date of Termination; provided, however, that if the 60-day period
begins in one calendar year and ends in a second calendar year, such payment
shall be paid in the second calendar year by the last day of such 60-day period.


4.    Additional Limitation under Section 280G.


(a)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”), and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by Section
4999 of the Code, then the Aggregate Payments shall be reduced (but not below
zero) so that the sum of all of the Aggregate Payments shall be $1.00 less than
the amount at which the Executive becomes subject to the excise tax imposed by
Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a higher After Tax Amount (as defined
below) than the Executive would receive if the Aggregate Payments were not
subject to such reduction. In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).


(b)    For purposes of this Section 4, the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.


(c)The determination of Executive's excise tax liability, if any, and the
amount, if any, required to be paid under Section 4(a) shall be made at the
expense of the Company by a nationally recognized accounting firm selected by
the Company (the “Accounting Firm”) with the Executive’s consent, which will not
be unreasonably withheld. The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the Date of Termination, if applicable, or at such earlier time as is reasonably
requested by the Company or the Executive. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive.


5.     Definitions. For purposes hereof, the following terms shall have the
meanings set forth below:


(a)“Cause” shall mean a termination of the Executive’s employment which is a
result of:







--------------------------------------------------------------------------------





(i)the indictment of the Executive for the commission of any felony or a
misdemeanor involving deceit, material dishonesty or fraud, or any willful
conduct by the Executive that would reasonably be expected to result in material
injury or reputational harm to the Company if the Executive were retained in his
or her position; or
(ii)willful disclosure of material trade secrets or other material confidential
information related to the business of the Company and its subsidiaries or
affiliates; or


(iii)willful and continued failure substantially to perform the Executive’s
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to the Executive by the Board, which
demand identifies the specific actions which the Board believes constitute
willful and continued failure substantially to perform the Executive’s duties,
and which performance is not substantially corrected by the Executive within 30
days of receipt of such demand; or


(iv)willful and knowing participation in releasing false or materially
misleading financial statements or submission of a false certification to the
Securities and Exchange Commission; or


(v)failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Board to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.


(b)    “Change in Control” shall mean any of the following:


(i)any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended and in effect from time to time (the
“Exchange Act”) (other than the Company, any of its subsidiaries, or any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its subsidiaries),
together with all “affiliates” and “associates” (as such terms are defined in
Rule 12b-2 under the Exchange Act) of such person, shall become the “beneficial
owner” (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30 percent or more of
the combined voting power of the Company’s then outstanding securities having
the right to vote in an election of the Company’s Board of Directors (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or


(ii)the consummation of a consolidation, merger or sale or other disposition of
all or substantially all of the assets of the Company in a single transaction or
series of related transactions (a “Corporate Transaction”); excluding, however,
a Corporate Transaction in which the stockholders of the Company immediately
prior to the Corporate Transaction, would, immediately after the Corporate
Transaction, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate more
than 50 percent of the voting shares of the corporation issuing cash or
securities in the Corporate Transaction (or of its ultimate parent corporation,
if any); or


(iii)persons who, as of the date hereof, constitute the Company’s Board of
Directors (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board, provided that any
person becoming a director of the Company subsequent to the date hereof shall be
considered an Incumbent Director if such person’s election was approved by or
such person was nominated for election by either (A) a vote of at least a
majority of the Incumbent Directors or (B) a vote of at least a majority of the
Incumbent Directors who are members of a nominating committee comprised, in the
majority, of Incumbent Directors; but provided further, that any such person
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or


(iv)any other acquisition of the business of the Company in which a majority of
the Board votes in favor of a decision that a Change in Control has occurred
within the meaning of this Agreement; or


(v)the approval by the Company’s stockholders of any plan or proposal for the
liquidation or dissolution of the Company.





--------------------------------------------------------------------------------







Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (b)(i) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 30 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 30 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change in Control” shall be
deemed to have occurred for purposes of the foregoing clause (b)(i).
(c)    “Date of Termination” shall mean: (i) if the Executive’s employment is
terminated by the Company without Cause, the date on which Notice of Termination
is given; and (ii) if the Executive’s employment is terminated by the Executive
with Good Reason, the date on which a Notice of Termination is given after the
end of the Cure Period; provided however, that if the Executive resigns with
Good Reason prior to a Change in Control, then the Executive agrees to continue
to be employed for up to a 90-day transition period after the end of the Cure
Period if so requested by the Company. Notwithstanding the foregoing, in the
event that the Executive gives a Notice of Termination to the Company, the
Company may unilaterally accelerate the Date of Termination and such
acceleration shall not result in a separate termination by the Company for
purposes of this Agreement.


(d)    “Disability” shall mean that if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from his or her duties to the Company on a full-time basis for 180
calendar days in the aggregate in any 12 month period.


(e)    “Good Reason” shall mean the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events without the Executive’s consent:


(i)a substantial reduction, not consented to by the Executive, in the nature or
scope of the Executive’s responsibilities, authorities, powers, functions or
duties;


(ii)a reduction in the Executive’s annual base salary or Target Variable Cash
Compensation opportunity, each as in effect on the date hereof or as the same
may be increased from time to time hereafter;


(iii)the relocation of the Company’s office at which the Executive is
principally employed (the “Current Office”) to any other location more than 35
miles from the Current Office, or the requirement by the Company for the
Executive to be based more than 35 miles away from the Current Office, except
for required travel on the Company’s business to an extent substantially
consistent with the Executive’s business travel obligations;


(iv)following a Change in Control, the material breach by the Company of any
agreements, plans, policies and practices relating to the Executive’s employment
with the Company; or


(v)failure to provide the Executive with any payments, rights and other
entitlements included hereunder, including without limitation upon a Change in
Control as provided for herein; or


(vi)the Company’s issuance to the Executive of a notice of non-renewal under
Section 1(b) hereof.


(f)    “Good Reason Process” shall mean that (1) the Executive reasonably
determines in good faith that a “Good Reason” condition has occurred; (2) the
Executive notifies the Company in writing of the first occurrence of the Good
Reason condition within 60 days of the first occurrence of such condition, if
such condition occurs prior to a Change in Control and within 90 days of the
first occurrence with respect to a condition that occurs in connection with or
following a Change in Control; (3) the Executive cooperates in good faith with
the Company’s efforts, for a period not less than 30 days following such notice
(the “Cure Period”), to remedy the condition; (4) notwithstanding such efforts,
the Good Reason condition continues to exist; and (5) the Executive terminates
his or her employment within 60 days after the end of the Cure Period. If the
Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.


(g)    “Notice of Termination” shall mean a notice which shall indicate the
specific termination provision in this Agreement relied upon. Any termination of
the Executive’s employment by the Company or any such termination by the
Executive hereunder shall be communicated by written Notice of Termination to
the other party hereto.





--------------------------------------------------------------------------------







(h)    “Target Variable Cash Compensation” shall mean the Executive’s variable
cash compensation target for the then current fiscal year, calculated as though
the Company and the Executive achieved, as of the applicable measurement date,
the Company’s financial targets and the Executive’s financial targets and
individual goals, each at the 100 percent level.


6.    Executive’s Covenant and Outside Activities.


(a)Executive’s Covenant. The Executive has entered into a Non-Solicitation,
Non-Compete and Confidentiality and Employee Non-Disclosure Agreement with the
Company dated on or before the Executive’s commencement of employment with the
Company (the “Restrictive Covenant Agreement”), which is incorporated herein by
reference and survives the termination or expiration of this Agreement. In
consideration of the benefits received under this Agreement, the Executive
hereby reconfirms his or her obligations under the Restrictive Covenant
Agreement in all respects. For purposes of clarity as to compliance with the
terms of the Restrictive Covenant Agreement, if the Executive desires to serve
on one or more board of directors as an independent director following
termination of employment with the Company, the Executive may seek clarification
from the Company that each such service is not in violation of the Restrictive
Covenant Agreement, which shall be considered in good faith and the Company
shall not unreasonably withhold, condition or delay any determinations as to
whether such service would conflict with the Restrictive Covenant Agreement.
Notwithstanding the foregoing, nothing in this Agreement or the Restrictive
Covenant Agreement shall be construed to affect the Executive’s right to
participate in any proceeding before a federal or state administrative agency,
including, without limitation, by cooperating with any such agency’s request for
information or by making any good faith report to a governmental agency or
entity concerning any act or omission that the Executive believes constitutes a
possible violation of federal or state law or making other disclosures that are
protected under the anti-retaliation or whistleblower provisions of applicable
federal or state law or regulation.


(b)    Outside Activities. The Executive may serve on two (2) outside public
boards of directors with the approval of the President and Chief Executive
Officer, which shall not be unreasonably withheld or conditioned, and engage in
non-personal religious, charitable or other community activities and manage his
personal investments, as long as such services and activities are disclosed to
the Chief Executive Officer and do not interfere with the Executive’s
performance of his duties to the Company. The Executive will use his best
efforts to prioritize Company duties while serving on any outside board of
directors during the Term.


7.    Termination. This Agreement shall terminate upon the earliest of (a) the
termination by the Company of the employment of the Executive for Cause or the
failure by the Executive to perform his or her full-time duties with the Company
by reason of his or her death or Disability, (b) the resignation or termination
of the Executive’s employment by the Executive without Good Reason or the (c) at
the end of the then current Term following delivery of a notice of non-renewal
under Section 1(b) herein (subject to the terms of such Section 1(b)).


8.    Section 409A.


(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of Section
409A of the Code, the Company determines reasonably and in good faith that the
Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit that the
Executive becomes entitled to under this Agreement on account of the Executive’s
separation from service would be considered deferred compensation otherwise
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after the Executive’s
separation from service, or (B) the Executive’s death. If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule.


(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.





--------------------------------------------------------------------------------







(c)    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).


(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.


(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.
Notwithstanding the foregoing, in the event of a Section 409A of the Code
failure that is the fault of the Company and such failure negatively impacts the
Executive, at the Company’s expense, the Company will use its reasonable efforts
to avail itself of the relevant Internal Revenue Service correction program, to
the extent applicable.


9.    Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. Any cooperation
pursuant to this Section 9 is subject to the Company’s obligation to (i)
reimburse the Executive for any expenses incurred during activities reasonably
performed at the Company’s request pursuant to this Section 9, subject to the
same standards and procedures as apply to business expense reimbursements
pursuant to the Company’s Travel and Expense reimbursement policy, and (ii)
compensate the Executive at a daily rate equal to the sum of the Executive’s
annual base salary as of the date of the Executive’s separation from employment
and the Executive’s Target Variable Cash Compensation, divided by 365, to the
extent that the Executive reasonably expends any time in performing activities
at the Company’s request pursuant to this Section 9 at any time after the
Executive’s separation from employment; provided that the Executive acknowledges
that he or she shall not at any time be entitled to compensation for time spent
in activities that could have been compelled pursuant to a subpoena, including
testimony and related attendance at depositions, hearings or trials.


10.    Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise and any other claims based on any statute) shall, to the
fullest extent permitted by law, be settled by arbitration in any forum and form
agreed upon by the parties or, in the absence of such an agreement, under the
auspices of the American Arbitration Association (“AAA”) in San Jose, California
in accordance with the Employment Arbitration Rules of the AAA, including, but
not limited to, the rules and procedures applicable to the selection of
arbitrators. In the event that any person or entity other than the Executive or
the Company may be a party with regard to any such controversy or claim, such
controversy or claim shall be submitted to arbitration subject to such other
person or entity’s agreement. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. This Section 10 shall
be specifically enforceable. Notwithstanding the foregoing, this Section 10
shall not preclude either party from pursuing a court action for the sole
purpose of obtaining a temporary restraining order or a preliminary injunction
in circumstances in which such relief is appropriate; provided that any other
relief shall be pursued through an arbitration proceeding pursuant to this
Section 10.


11.    Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 10 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the State of California and
the United States District Court for the Northern District of California.
Accordingly, with respect to any such court action, the Executive (a) submits to
the personal jurisdiction of such courts; (b) consents to service of process;
and (c) waives any other requirement (whether imposed by statute, rule of court,
or otherwise) with respect to personal jurisdiction or service of process.





--------------------------------------------------------------------------------







12.    Integration. This Agreement, together with the additional agreements
referred to herein, constitute the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements between
the parties concerning such subject matter.


13.    Effect on Other Plans. An election by the Executive to resign for Good
Reason under the provisions of this Agreement shall not be deemed a voluntary
termination of employment by the Executive for the purpose of interpreting the
provisions of any of the Company’s benefit plans, programs or policies. Nothing
in this Agreement shall be construed to limit the rights of the Executive under
the Company’s benefit plans, programs or policies except that the Executive
shall have no rights to any severance benefits under any Company severance pay
plan.


14.    Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.


15.    Successor to the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees.


16.    Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


17.    Survival. The provisions of this Agreement shall survive the termination
of this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.


18.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.


19.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Chief Executive
Officer.


20.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.


21.    Governing Law. This is a Florida contract and shall be construed under
and be governed in all respects by the laws of the State of Florida, without
giving effect to the conflict of laws principles of such State. With respect to
any disputes concerning federal law, such disputes shall be determined in
accordance with the law as it would be interpreted and applied by the United
States Court of Appeals for the Eleventh Circuit.


22.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.


23.    Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.


24.    Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company by its duly authorized officer, and by the Executive, as of the date
first above written.
CITRIX SYSTEMS, INC.
By:    /s/ David J. Henshall    
David J. Henshall
President and Chief Executive Officer
/s/ Andrew Del Matto    
Andrew Del Matto

















--------------------------------------------------------------------------------







EXHIBIT I


Separation Agreement AND RELEASE


I, Andrew Del Matto (referred to herein with the pronouns “I,” “me” and “my”),
and Citrix Systems, Inc. (the “Company”) enter into this Separation Agreement
and Release (the “Release”) pursuant to Section 2 or 3 of the Executive
Agreement between the Company and me dated [date] (the “Executive Agreement”). I
acknowledge that my timely execution and return and my non-revocation of this
Release are conditions to my entitlement to the benefits set forth in Section 2
or 3 of the Executive Agreement (the “Severance Benefits”). I therefore agree to
the following terms:
1.Release of Claims. I voluntarily release and forever discharge the Company,
its parents, subsidiaries, and affiliated entities, and each of those entities’
respective current and former shareholders, investors, directors, officers,
employees, agents, attorneys, insurers, legal successors and assigns
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when I sign this Release, I have, ever
had, now claim to have or ever claimed to have had against any or all of the
Releasees. This includes, without limitation, the release of all Claims:


•
relating to my employment by the Company and my separation from employment;

•
of wrongful discharge;

•
of breach of contract;

•
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964 and Claims of any
form of discrimination or retaliation that is prohibited by the Florida Civil
Rights Act or the law of any other state);

•
under any other federal or state statute;

•
of defamation or other torts;

•
of violation of public policy;

•
for wages, bonuses, incentive compensation, vacation pay or any other
compensation or benefits; and

•
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;



provided, however, that this release shall not affect my rights under the
Company’s Section 401(k) plan and of any other tax-qualified plan maintained by
the Company, my rights to the Severance Benefits under the Executive Agreement,
my rights to indemnification under the Indemnification Agreement between the
Company and me (the “Indemnification Agreement”), my rights to Directors’ and
Officers’ insurance, my rights to any vested equity awards, my rights to file an
administrative charge or complaint with the Equal Employment Opportunity
Commission or other administrative agency, and any rights and claims that cannot
be waived by law.
I agree that I shall not seek or accept damages of any nature, other equitable
or legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released by this Release; provided that
nothing in this Release limits any right I may have to receive a whistleblower
award or bounty for information provided to the Securities and Exchange
Commission. I represent that I have not assigned to any third party and I have
not filed with any court any Claim released by this Release.
2.Ongoing Obligations. I reaffirm my ongoing obligations under the Citrix
Systems, Inc. Non-Solicitation, Non-Competition and Confidentiality and Employee
Non-Disclosure Agreement between me and the Company dated [insert date] (the
“Restrictive Covenant Agreement”), including, without limitation, my obligations
to maintain the confidentiality of all confidential and proprietary information
of the Company, to return to the Company (in good condition) all of the
Company’s equipment, property, and documents (whether in paper, electronic, or
other format, and all copies thereof) that are in my possession or control, and
refrain from certain competition and solicitation activities for a twelve (12)
month period after my termination of employment. I acknowledge that if the
execution of Exhibit A to the Restrictive Covenant Agreement, entitled “Citrix
Systems, Inc. Termination Certification” (the “Certification”), is required by
the Restrictive Covenant Agreement, I agree to sign and return to the Company,
at the same time I return the Release, the Certification (attached hereto as
Appendix A) as a condition to my entitlement to the Severance Benefits. I also
reaffirm my ongoing obligations under the Citrix Systems, Inc. Statement of
Company Policy Regarding Insider Trading and Disclosure of Material Non-Public
Information (the “Insider Trading Policy”) and agree that those obligations
continue to apply following my separation from employment, until such time as
any material, nonpublic information possessed by me has become public or is no
longer material, but not to exceed





--------------------------------------------------------------------------------





12 months. Without limiting the foregoing, I acknowledge and agree that I shall
continue to be subject to the remainder of any Quarterly Black-Out or Special
Black-Out (as defined in the Insider Trading Policy), if such black-out period
was instituted prior to my separation from employment. Notwithstanding anything
in this Release or the Restrictive Covenant Agreement to the contrary, I
understand that pursuant to the federal Defend Trade Secrets Act of 2016, I
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.


3.Litigation and Regulatory Cooperation. I agree to cooperate fully with the
Company in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company which
relate to events or occurrences that transpired while I was employed by the
Company. My full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. I also agree to cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while I was employed by the Company. Any cooperation
pursuant to this Section 3 is subject to the Company’s obligation to (i)
reimburse me for any expenses incurred during activities reasonably performed at
the Company’s request pursuant to this Section 3, subject to the same standards
and procedures as apply to business expense reimbursements pursuant to the
Company’s Travel and Expense reimbursement policy, and (ii) compensate me at a
daily rate equal to the sum of my annual base salary as of the date of my
separation from employment and my “Target Variable Cash Compensation” (as
defined in the Executive Agreement), divided by 365, to the extent that I
reasonably expend any time in performing activities at the Company’s request
pursuant to this Section 3 at any time more than [insert: one year if Release
executed in connection with Section 2 / 18 months if Release executed in
connection with Section 3] after my separation from employment; provided that I
acknowledge that I shall not at any time be entitled to compensation for time
spent in activities that could have been compelled pursuant to a subpoena,
including testimony and related attendance at depositions, hearings or trials.


4.Non-Disparagement and No Cooperation.


(a)I agree that I will not, at any time in the future, make any written or oral
statement that disparages or damages (i) the business of the Company or any
affiliate of the Company (together, “Company Parties”), (ii) any products or
services of any Company Party, (iii) any member of the board of directors or
management of any Company Party, or (iv) any investor in the securities of the
Company or any representative thereof. In addition, the Company will direct its
directors and officers not to, at any time in the future, make or cause to be
made any written or oral statement that disparages or damages me or my
reputation. I agree that I will not counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against the
Company and/or any of the other Releasees, unless under a subpoena or other
court order to do so. In addition, I recognize that the Company’s business
relationships with its customers, distributors, resellers and partners
(collectively, “Customers and Partners”) are very important to the Company, and
that if I - as an important Company representative in its dealings with
Customers and Partners during the course of my employment - make any statement
(directly or indirectly) to such Customers or Partners about the Company, any
other Company Party, employees of any Company Party or the products or services
of any Company Party that is untrue or otherwise may be harmful to the Company
or any other Company Party, I will be deemed to have violated this Section 4(a).


(b)Nothing in this Release shall be construed to affect my right to initiate or
participate in any proceeding before a federal, state or local administrative
agency or commission (a “Government Agency”), including, without limitation, by
cooperating with any such Government Agency’s request for information, including
by providing documents or other information without notice to the Company, or by
making any good faith report to a Government Agency concerning any act or
omission that I believe constitutes a possible violation of federal or state law
or making other disclosures that are protected under the anti-retaliation or
whistleblower provisions of applicable federal or state law or regulation.


5.California Civil Code Section 1542. I acknowledge that I have been advised to
consult with legal counsel and am familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.





--------------------------------------------------------------------------------





Being aware of said code section, I agree to expressly waive any rights I may
have thereunder, as well as under any other statute or common law principles of
similar effect. I further acknowledge and agree that the inclusion of the waiver
of said code section in this Release shall not be construed to affect the
applicability of Florida law to this Release or to any other agreement between
the Company and me.
6.Right to Consider and Revoke Release. I acknowledge that I have been given the
opportunity to consider this Release for a period ending twenty-one (21) days
after the date when it was proposed to me. In the event that I execute this
Release within less than twenty-one (21) days after such date, I acknowledge
that such decision was entirely voluntary and that I had the opportunity to
consider this Release until the end of the twenty-one (21) day period. To accept
this Release, I shall deliver a signed Release to the Company’s General Counsel
within such twenty-one (21) day period. For a period of seven (7) days from the
date when I execute this Release (the “Revocation Period”), I shall retain the
right to revoke this Release by written notice that is received by the General
Counsel on or before the last day of the Revocation Period. This Release shall
take effect only if it is executed within the twenty-one (21) day period as set
forth above and if it is not revoked pursuant to the preceding sentence. If
those conditions are satisfied, this Release shall become effective and
enforceable on the date immediately following the last day of the Revocation
Period (the “Effective Date”).


7.Other Terms.


(a)Legal Representation; Review of Release. I acknowledge that I have been
advised to discuss all aspects of this Release with my attorney, that I have
carefully read and fully understand all of the provisions of this Release and
that I am voluntarily entering into this Release.


(b)Binding Nature of Release. This Release shall be binding upon me and upon my
heirs, administrators, representatives and executors.


(c)Amendment. This Release may be amended only upon a written agreement executed
by the Company and me.


(d)Severability. In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release. In the event of such severance, the remaining
covenants shall be binding and enforceable.


(e)Governing Law and Interpretation. This Release shall be deemed to be made and
entered into in the State of Florida, and shall in all respects be interpreted,
enforced and governed under the laws of the State of Florida, without giving
effect to the conflict of laws provisions of Florida law. The language of all
parts of this Release shall in all cases be construed as a whole, according to
its fair meaning, and not strictly for or against the Company or me.


(f)Entire Agreement; Absence of Reliance. I acknowledge that I am not relying on
any promises or representations by the Company or any of its agents,
representatives or attorneys regarding any subject matter addressed in this
Release. I acknowledge that this Release constitutes the entire agreement
between the Company and me and that this Release supersedes any previous
agreements or understandings between me and the Company, except the Executive
Agreement, the Indemnification Agreement, the Restrictive Covenant Agreement,
the Insider Trading Policy, and any equity award agreements and equity plans to
which they are subject, and any other obligations specifically preserved in this
Release.


So agreed.
CITRIX SYSTEMS, INC.


______________________________________    By:_____________________________
Executive                     Name:
Title:


Date:__________________________________





--------------------------------------------------------------------------------





Appendix A


Citrix Systems, Inc.
Termination Certification


This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Citrix Systems, Inc., its subsidiaries, affiliates,
successors or assigns (together, the “Company”).


I further certify that I have complied with all the terms of the Company’s
Non-Solicitation, Non-Compete and Confidentiality and Employee Non-Disclosure
Agreement signed by me, including the reporting of any Developments and original
works of authorship (as defined therein) conceived or made by me (solely or
jointly with others) covered by that agreement.


I further agree that, in compliance with the Non-Solicitation, Non-Compete and
Confidentiality and Employee Non-Disclosure Agreement and subject to the
limitations and restrictions therein, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its clients,
consultants or licenses.








Date: ____________________________         _______________________________
Executive









